Citation Nr: 1725206	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-37 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to December 1958, with additional service in the Air Force Reserves until February 1963.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for depression (also claimed as bad nerves) and for a left shoulder disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Another remand is required for addendum VA opinions.

A.  Service Connection Claim for PTSD

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The September 2016 Board remand instructed the AOJ to 1) obtain and associate with the claims file all outstanding VA treatment records; 2) contact and afford the Veteran an opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records, after which they should be obtained; 3) obtain clarification from the National Personnel Records Center (NPRC) as to whether there are clinical records for the Veteran from the Lackland Air Force Base hospital and, if so, to associate them with the claims file; 4) provide an addendum VA opinion to the May 2016 VA examination regarding the etiology of the non-PTSD psychiatric disorder; and 5) readjudicate the claim.

The Board notes that the AOJ obtained outstanding VA treatment records, sent the Veteran a December 2016 letter in order to obtain any additional non-VA treatment records, obtained clarification from the NPRC that the Veteran did not have any treatment records from the hospital at the Lackland Air Force Base, obtained an addendum opinion in February 2017, and readjudicated the claim in an April 2017 Supplemental Statement of the Case.  However, as discussed below, the VA examiner did not comply with the September 2016 remand instructions.  Stegall, 11 Vet. App. at 271.

The September 2016 remand instructions listed the opinions that the VA examiner must provide, as well as certain pieces of evidence which must be expressly considered.  Specifically, the examiner was told that he or she "must expressly consider the following evidence of record:  1) the numerous buddy statements regarding the Veteran's psychiatric symptoms post-service; 2) the Veteran's lay statements regarding his lay symptoms after service; and 3) the Veteran's lay statements regarding in-service events."  However, the VA examiner did not expressly address these pieces of evidence.  As such, a remand is necessary to obtain an opinion that expressly addresses this evidence.



B.  Service Connection Claim for Left Shoulder Disorder

The Veteran underwent a VA examination for his claimed left shoulder disorder in May 2016, at which time he reported a 1955 motor vehicle accident where he was a passenger in a vehicle that ran off the road and was thrown out of the vehicle.  He stated having been placed in a cast at the time, and that he currently experienced constant pain and limitation of motion.  X-rays revealed a well-healed distal humeral diaphyseal fracture, and degenerative change of the glenohumeral joint and acromioclavicular joint.  The VA examiner then opined that the fracture with callus healing was the residual of the humerus fracture, but that the left shoulder glenohumeral arthritis was not related.

The VA examiner reasoned that the bilateral shoulders had the same symptomatology in 1991, at which time there no association to service.  As such, there was likewise no nexus to service currently.  Additionally, he found that the Veteran's glenohumeral arthritis "may be caused by osteoarthritis . . . [or] posttraumatic arthritis."  However, while he discussed the Veteran's broken arm, the VA examiner did not address the Veteran's contention of injuring his left shoulder during the motor vehicle accident, or the VA assessments of left shoulder posttraumatic arthrosis and arthritis.  Therefore, the May 2016 VA examination is inadequate, and a VA addendum opinion is required to adequately address the etiology of the Veteran's left shoulder disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining and associating any updated VA treatment records for psychiatric treatment, return the claims file to the February 2017 VA examiner and obtain an addendum opinion regarding the etiology of the Veteran's psychiatric diagnoses, excluding PTSD.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's statements regarding in-service stressors, including his March 2008 and August 2008 correspondences.

*The Veteran's lay statements regarding his psychiatric symptoms, including his February 2010 and March 2012 correspondence.

*Numerous buddy statements regarding the Veteran's post-service psychiatric symptoms and treatment.

*VA treatment records dated in April 1997 reflecting assessments of depression, psychiatric symptoms, and multiple stressors, including the Veteran's hospitalized mother and disabled wife.

*February 2017 VA addendum opinion.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not that any of the Veteran's psychiatric diagnoses, to include major depressive disorder, adjustment disorder, and anxiety, had their onset during active service or are otherwise related to it, to include the alleged in-service stressors.

**The examiner must expressly consider the following evidence of record:  1) the numerous buddy statements regarding the Veteran's psychiatric symptoms post-service, 2) the Veteran's lay statements regarding his psychiatric symptoms after service, and 3) the Veteran's lay statements regarding in-service events.**

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  After obtaining and associating any updated VA treatment records related to his left shoulder disorder, return the claims file to the May 2016 VA examiner and obtain an addendum opinion regarding the etiology of the Veteran's left shoulder disorder, to include osteoarthritis.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The Veteran's March 2008 correspondence stating that he broke his left arm and injured his left shoulder in a motor vehicle accident during service.

*An October 2001 VA treatment record reflecting a prior injury and fracture of the left humerus, and an assessment of left shoulder posttraumatic arthrosis.

*A November 2001 VA treatment record reflecting an assessment of degenerative joint disease (DJD) of the left shoulder.

*VA treatment records dated from April 2004 to May 2004 reflecting the Veteran's reports and complaints of left shoulder bursitis.

*A November 2005 VA treatment record reflecting x-rays revealing severe osteoarthritis of the left glenohumeral joint and an old fracture of the humerus.

*A May 2007 VA treatment record noting 2005 x-rays confirming severe posttraumatic arthritis.

*The Veteran's February 2010 correspondence in which he contended that he suffered from pain in the shoulders (bursides) while in service.

*A May 2016 VA examination report and opinion that the Veteran's left glenohumeral arthritis was less likely than not incurred in or caused by in-service injury.

After reviewing the claims file in its entirety, the examiner is asked to address the following:

Provide an opinion as to whether it is at least as likely as not that the Veteran's left glenohumeral osteoarthritis had its onset during active service or is otherwise related to it, to include the alleged 1955 motor vehicle accident.

A complete rationale should be provided for any opinion provided.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  Readjudicate the Veteran's claims of service connection for a psychiatric disorder other than PTSD and for a left shoulder disorder.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


